Springer, J.,
with whom Steffen, C. J., agrees,
dissenting:
The district judge in this case sentenced the defendant in accord with the presentence report. The judge was advised in open court by probation officials that the defendant had “had numerous opportunities granted to him by the criminal justice system to modify his behavior, but decided to continue his affiliation with gang members and drug activities.” I believe the trial judge acted very appropriately under the circumstances, and his judgment should be affirmed.